DETAILED ACTION
This final action is in response to the amendment filed on 24 March 2021.
Status of Claims
Claims 1-24 are pending.
Claims 1, 9, and 16 were amended.
Claims 22-24 were added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the limitation “wherein both the pawl and the cinch lever are in compression when in the expanded state” is not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleefeldt et al. (US 4892339), herein referred to as Kleefeldt.
Regarding claim 1, Kleefeldt discloses a latch assembly (fig 1) for a motor vehicle, comprising: a ratchet (2) moveable between a striker release position (see fig 1) whereat said ratchet is positioned to retain a striker (4) and at least two distinct striker capture positions (see figs 2 & 3) whereat said ratchet is positioned to retain the striker, wherein said at least two striker capture positions include a primary striker capture position (see fig 2) and a cinched striker capture position (see fig 3); a ratchet biasing member (19) for normally biasing said ratchet toward its the striker release position (col 3, lines 1-3); a pawl (3) moveable between a ratchet checking position (see fig 3) whereat said pawl engages and holds said ratchet in one of the primary striker capture position and the cinched striker capture positions and a ratchet release position (see col 4, lines 3-7) whereat said pawl is released from engagement with said ratchet so as 
Regarding claim 2, Kleefeldt discloses the latch assembly of Claim 1 wherein movement of said actuation mechanism from the cinch start position to the cinch stop position causes said cinch lever to pivot from an uncinched position to a cinched position, and wherein movement of said 
Regarding claim 3, Kleefeldt discloses the latch assembly of Claim 2 wherein said latch cinch mechanism further includes a pawl lever (20) moveable relative to said ratchet between an Open position (i.e., position of 20 after rotation of 5 described in col 4, lines 10-13) when said ratchet is positioned in the striker release position (note that it is the position of the examiner that the pawl lever is moveable via 5 in any position of the ratchet including when the ratchet is positioned in the striker release position) and a Closed position (see position of 20 in fig 3) when said ratchet is positioned in one of the primary striker capture position and the cinched striker capture position, and a biasing spring (23) for normally biasing said pawl lever toward the Closed position (via the biasing of 5 by 23), wherein said pawl lever includes a guide slot (17) retaining a follower pin (16) that is fixed to said pawl, said guide slot configured to guide movement of said pawl between the first pawl position and the second pawl position while said pawl lever is positioned in the Closed position (compare fig 2 to fig 3).
Regarding claim 4, Kleefeldt discloses the latch assembly of Claim 3 wherein said ratchet includes a closing notch (8), wherein said pawl includes an engagement flange (“end of the pawl”; see col 3, lines 9-10) adapted to engage said closing notch when said pawl is located in the ratchet checking position (see fig 2) and is further adapted to disengage said closing notch when said pawl is located in its the ratchet release position (see col 4, lines 3-7), wherein said 
Claim 9 is rejected as applied to claim 1 above, with Kleefeldt further disclosing wherein a power releasing function is provided by moving said actuation mechanism in a releasing direction from the cinch stop position toward the cinch start position which causes said pawl to move from the ratchet checking position into the ratchet release position, whereby said ratchet is permitted to rotate to the striker release position (col 4, lines 3-7).
Regarding claim 21, Kleefeldt discloses the latch assembly of claim 1, wherein the cinch lever is directly coupled to the pawl (at least in some conditions via 14c acting directly on the pawl; see at least col 3, lines 30-34 and col 4, lines 3-6).
Regarding claim 22, Kleefeldt discloses the latch assembly of claim 1, wherein both the pawl and the cinch lever are in compression when in the expanded state in the cinched striker capture position (see fig 3).
Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorbrajac et al. (DE 102013008415), herein referred to as Dorbrajac.
Regarding claim 1, Dorbrajac discloses a latch assembly (see fig 1) for a motor vehicle, comprising: a ratchet (1) moveable between a striker release position (see fig 1) whereat said ratchet is positioned to retain a striker (not numbered; see fig 1) and at least two distinct striker capture positions (see figs 2 & 3) whereat said ratchet is positioned to retain the striker, wherein said at least two striker capture positions include a primary striker capture position (see fig 2) and a cinched striker capture position (see fig 3); a ratchet biasing member for normally biasing 
Regarding claim 24, Dorbrajac discloses the latch assembly of claim 1, wherein the cinch lever and the pawl extend from the pivot point at an acute angle relative to each other in the collapsed state (see fig 2), wherein the cinch lever and the pawl extend from the pivot point at an angle greater than 90 degrees and less than 270 degrees relative to each other in the expanded state (see fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. (US 4892339), herein referred to as Kleefeldt, in view of Armbruster (US 5769468).
Claim 16 is rejected as applied to claim 1 above, with Kleefeldt further disclosing wherein said actuation mechanism includes an actuator drive member (14a) and an electric motor (6) driving said actuator drive member, wherein said cinch lever is coupled to said actuator drive member (see fig 1) such that movement of said actuation drive member in a cinching direction from the cinch start position to the cinch stop position results in pivotal movement of said cinch lever from an uncinched position to a cinched position (compare figs 2 & 3), wherein said pawl is pivotally coupled to said cinch lever (at 11 via 12) such that movement of said cinch lever from the uncinched position to the cinched position causes said pawl to move from a cinch start pawl position to a cinch stop pawl position while said pawl is maintained in the ratchet checking position relative to said ratchet, and wherein movement of said pawl from the cinch start pawl position to the cinch stop pawl position causes said ratchet to move from the primary striker capture position into the cinched striker capture position (compare figs 2 & 3). 

Kleefeldt does not disclose wherein the actuator drive member is a gear. 
Armbruster, however, discloses that it is known in the art for a latch assembly (fig 1) similar to that taught by Kleefeldt to comprise an actuation mechanism (1, 26) which includes an actuator gear (26) and an electric motor (1) which drives the actuator gear. The purpose for including the electric motor and actuator gear is to provide means for pivoting a crank member 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuation mechanism disclosed by Kleefeldt to include a gear as taught by Armbruster in order to achieve the known and expected result of providing means for pivoting crank 14a. 
Regarding claim 17, Kleefeldt (in view of Armbruster) discloses the latch assembly of Claim 16 wherein said latch cinch mechanism further includes a pawl lever (20) moveable relative to said ratchet between an Open position (i.e., position of 20 after rotation of 5 described in col 4, lines 10-13) when said ratchet is positioned in the striker release position (note that it is the position of the examiner that the pawl lever is moveable via 5 in any position of the ratchet including when the ratchet is positioned in the striker release position) and a Closed position (see position of 20 in fig 3) when said ratchet is positioned in one of the primary striker capture position and the cinched striker capture position, wherein said pawl lever includes a guide slot (17) and said pawl includes a follower pin (16) retained in said guide slot, said guide slot configured to guide movement of said pawl from the cinch start pawl position to the cinch stop pawl position while said pawl lever is positioned in the Closed position (compare figs 2 & 3).
Allowable Subject Matter
Claims 5-8, 10-15, 18-20, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses latch cinch mechanisms relevant in scope and structure to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 27, 2021